Citation Nr: 1519335	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1966 to April 1970.  He was a member of a tactical fighter squadron and served on a munitions loading team.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  

In the January 2014 Board decision, the Board denied the Veteran's claim of service connection for type II diabetes mellitus, to include as due to herbicide exposure, as well as his claim of service connection for hypertension, to include as secondary to type II diabetes mellitus.  The Veteran appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (Court).  In the February 2015 Joint Motion for Partial Vacatur and Remand of the Board Decision, it was noted that the parties had agreed to a joint motion to terminate the Veteran's appeal; an agreement that was conditioned on the Court granting the Joint Motion to Remand the portion of the Board's decision denying service connection for hypertension.  

The Joint Motion to Terminate the Appeal following the Court's Grant of the Parties' Joint Motion for Partial Remand contained a Stipulated Agreement, wherein it was noted that the Secretary of Veterans Affairs agreed to grant the Veteran's claim for entitlement to service connection for type II diabetes mellitus.  It was noted that this agreement was entered into for the purpose of avoiding further litigation and costs, and the settlement was based on the unique facts of the case, and in no way should be interpreted as binding precedent for the disposition of future cases.  In return for this agreement, the Veteran agreed that his pending appeal with the Court would be terminated as to all issues addressed in the January 2014 Board decision, following execution of this agreement and the issuance of the Court's Order granting the parties' joint motion to vacate and remand the part of the Board's decision denying service connection for hypertension.  In a February 2015 Order, the Court terminated the Veteran's appeal of the January 2014 Board decision, vacated the portion of the January 2014 Board decision that denied service connection for hypertension, and remanded this matter to the Board for development consistent with the parties' Joint Motion.  

In the February 2015 rating decision, the RO effectuated the Court's decision and granted service connection for type II diabetes mellitus, evaluating it as 20 percent effective.  As such, the issue of entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus is currently on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hypertension as secondary to his diabetes mellitus, type II.  Documentation of an August 2011 telephone call between an employee at the RO and the Veteran reflects that the Veteran only wished to seek service connection for hypertension on a secondary basis.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As discussed in the Introduction, the Veteran has been granted service connection for type II diabetes mellitus.  In addition, the post-service treatment records include the medical records issued by the Veteran's private physician, D.S., M.D., at Hawthorne Medical Associates, and dated from 2008 to 2011, reflect that the Veteran has a history of, and has continued to receive treatment and care for, his hypertension.  

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In an April 2015 letter, the Veteran's attorney requested that the Veteran's claim be remanded to the AOJ for reevaluation, up to and including referral for a new examination and/or medical opinion if necessary/prudent.  

Pursuant to the February 2015 Joint Motion, and given that the record is currently unclear as to whether the Veteran's hypertension is related to his type II diabetes mellitus, additional evidentiary development is required to determine whether the Veteran's current hypertension was either caused or aggravated by the now service-connected type II diabetes mellitus.  As such, the Veteran should be remanded to afford him a VA examination to determine whether his hypertension is etiologically related to his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension present.  The claims folder, a copy of this remand and all records on Virtual VA must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

For any hypertension diagnosed on examination, or during the pendency of the appeal, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hypertension, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




